Citation Nr: 1003741	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for varicose veins, right lower extremity.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2006.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri.

By its February 2007 rating decision, the RO granted service 
connection for varicose veins, right lower extremity, with a 
10 percent disability rating, effective August 26, 2006 (the 
day after the Veteran was discharged from service).  The 
Veteran has appealed for a higher initial disability rating.

Matters not on appeal
  
By its February 2007 rating decision, the RO also granted 
service connection for arthritis of the left knee with a 10 
percent disability rating; and denied service connection for 
fractures of right ribs, and for allergic rhinitis and 
sinusitis.

By a July 2007 rating decision, the RO denied service 
connection for a right knee condition.

By a January 2008 rating decision, the RO granted a 100 
percent temporary disability rating effective September 13, 
2007, for varicose vein surgery on the right lower extremity 
necessitating convalescence, effective September 13, 2007 to 
November 1, 2007.	

By a May 2009 rating decision, the RO granted service 
connection for tinnitus with a 10 percent disability rating; 
and denied service connection for posttraumatic stress 
disorder (PTSD), for hearing loss, and for hemorrhoids. 

By an October 2009 rating decision, the RO denied service 
connection for irritable bowel syndrome, for gastroesophageal 
reflux disease, and continued the denial of service 
connection for PTSD. 
The Veteran has not disagreed with these decisions.   See 
Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Therefore, the above referenced decisions are not in 
appellate status.  They will be discussed no further herein.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
service-connected varicose veins of the right lower extremity 
are not manifested by persistent edema.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's varicose veins of the right lower extremity have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating higher than 10 
percent for varicose veins, right lower extremity.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  


The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for service connection in a letter from 
the RO dated November 2, 2006.   
The Veteran was informed that the evidence for service 
connection must show that he had an injury in military 
service or a disease that began in or was made worse during 
military service. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the November 2006 letter.  
Specifically, the Veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA Medical Centers.  The letter 
also informed the Veteran that VA would make reasonable 
efforts to obtain the Veteran's private medical records, 
employment records, or records from state or local government 
agencies.  Included with the letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete this release 
so that VA could obtain records on his behalf.

The VCAA letter further emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The November 2002 VCAA notice letter further advised the 
Veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See November 2002 VCAA 
notice letter, page 2.  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. [The Board observes that 38 
C.F.R. § 3.159 was recently revised, effective as of May 30, 
2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the November 2002 VCAA notice letter.  That 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.

With respect to effective date, the November 2000 VCAA letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination.

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the present case, the 
Veteran received complete notice of the VCAA and Dingess in 
the November 2002 letter, which was sent prior to the RO's 
February 2007 decision.  Therefore, there is no issue as to 
timing of the notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, and his VA treatment records [it does not 
appear that he has had private treatment].  

Additionally, the Veteran was provided with a VA examinations 
relating to the varicose veins in his right leg in January 
2007 and March 2008.  The examination reports reflect that 
the examiners reviewed the Veteran's service treatment 
records, his past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been ably represented by his state 
Veteran's commission representative.  He did not elect to 
have a personal hearing before a member of the Board.  
 
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently assigned a 10 percent disability 
rating for varicose veins of the right lower extremity under 
Diagnostic Code 7120 [varicose veins].  This code is clearly 
congruent with the service-connected disability, varicose 
veins of the right lower extremity.

Specific schedular criteria

Under Diagnostic Code 7120, a noncompensable (zero percent) 
rating is warranted for asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is assignable for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is assignable for varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned 
when there is evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).
Analysis

Schedular rating

To warrant a rating in excess of 10 percent, persistent edema 
must be present.  In his April 2008 substantive appeal, the 
Veteran stated that he believed his condition was worsening, 
and may fall within VA guidelines for an increase.  

The record reveals that the Veteran underwent surgery on 
September 13, 2007, for stripping of the varicose veins in 
his right leg.  A follow-up treatment report on October 18, 
2007, indicated that the Veteran reported continuing 
improvement and he denied any drainage from the wounds.  The 
assessment was that the Veteran was doing well and the 
hematoma was resolving.

At a post-surgery VA examination conducted in March 2008, the 
Veteran complained of pain and weakness in his right thigh, 
but after surgery he has stopped using any pain medication, 
compression hose, or elevation.  The examiner observed no 
edema, stasis, pigmentation, or eczema.  

The Board additionally notes that a VA outpatient treatment 
report in May 2009 noted that there was no edema or 
varicosities of the extremities.

Therefore, the preponderance of the medical evidence is 
against the claim, as the post-surgery medical evidence is 
utterly negative for findings of edema, much less persistent 
edema.  

It also does not appear that the Veteran has asserted that he 
currently has edema.  In his April 2008 substantive appeal, 
only one month after the March 2008 VA examination, he merely 
felt that his condition may fall within the VA guidelines for 
increase.  However, although the Veteran asserts that he 
believes his varicose vein condition was worsening, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  
In short, there is no current indication of persistent 
swelling as to warrant an increased disability rating under 
Diagnostic Code 7120.

The Board adds that there is nothing in the medical evidence 
to suggest that pathology congruent with the assignment of a 
40 percent or higher rating is warranted, and the Veteran 
himself does not appear to so contend.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for scars remaining in the Veteran's 
right lower extremity after surgery for stripping varicose 
veins.  In March 2008, the VA examiner observed a scar in the 
right groin approximately 2 1/2 inches in length, and three 
round 1/4 inch scars on the lower right thigh anteriorly and 
laterally.  The scars are less than one percent of the body 
and zero percent of the exposed skin.  There was no evidence 
of any pretibial edema or tissue edema in the thigh or leg.  
There was no tenderness to palpation over the right thigh nor 
over the scars.  

In this regard, there is no evidence that the scars are 
disfiguring (Diagnostic Code 7800, on the head, face, or 
neck).   Nor do they rate a compensable rating pursuant to 
Diagnostic Code 7801, as being deep and linear covering at 
least 6 square inches); or Diagnostic Code 7802, as being 
superficial and nonlinear covering areas of 144 square inches 
or greater; or Diagnostic Code 7804 as being painful and 
unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.    

Thus, while the record indicates that there are four small 
scars, the medical evidence does not identify a separately 
ratable entity so as to call into play 38 C.F.R. § 4.25.

Fenderson considerations

In this case, the RO has awarded staged ratings:  10 percent 
effective August 26, 2006, the date of service connection; a 
100 percent temporary rating for convalescence from varicose 
vein surgery effective September 13, 2007; and 10 percent 
effective November 1, 2007.  A 10 percent evaluation is 
assignable for varicose veins with intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  The Board finds that at no 
time from August 26, 2006 to present, except for the 
convalescent period that was granted, has there been any 
appreciable worsening of symptoms associated with the 
Veteran's service-connected varicose veins of the right lower 
extremity.  Based on the record, the Board finds that a 10 
percent disability rating was properly assigned for the 
entire period from August 26, 2006 to the present, except for 
the period of convalescence.

Extraschedular consideration

The Veteran has not raised the matter of extraschedular 
consideration for the varicose veins of the right lower 
extremity, and the RO has not considered a referral for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b) (2008).  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of 
entitlement to an extraschedular rating for varicose veins of 
the right lower extremity will not be considered by the 
Board.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance].





	(CONTINUED ON NEXT PAGE)

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that the criteria for a rating in excess 
of the currently assigned 10 percent rating for the Veteran's 
service-connected varicose veins of the right lower extremity 
have not been met.  The benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for the 
Veteran's service-connected varicose veins of the right lower 
extremity is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


